Per Curiam,

This judgment must be affirmed. The admission of the witness to be re-examined privately, by the jury, would have been improper had not the parties consented to it. .And although the question, put by the juror, was improper, the answer was given before the justice could correct it, and he did. every thing that he could do, by telling the jury that the evidence was improper. Besides, the parties, having consented to the examination, ought not now to be permitted to object to what took place upon such examination,
Judgment affirmed.